JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and appendices filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed May 13, 2008, denying reconsideration of its order filed March 28, 2008, be affirmed. The district court properly concluded that appellants cannot state a claim for relief because the judges named as defendants are immune from suit, and the judicial entities named as defendants are not subject to suit. See Roth v. King, 449 F.3d 1272, 1286-87 (D.C.Cir.2006) (judges acting in judicial capacity are immune from suit); Blackmar v. Guerre, 342 U.S. 512, *621514-15, 72 S.Ct. 410, 96 L.Ed. 534 (1952) (entity established by Congress may not be sued in its own name unless Congress has authorized the entity to be sued either with explicit language or by implication). Nor did the district court abuse its discretion when it denied declaratory relief. See Wilton v. Seven Falls Co., 515 U.S. 277, 287, 115 S.Ct. 2137, 132 L.Ed.2d 214 (1995).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for hearing en bane. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.